UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7209


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL DOUGHTY WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:09-cr-00162-BR-1)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Doughty Williams, Appellant Pro Se.    Edward D. Gray,
Rudy E. Renfer, Assistant United States Attorneys, Seth Morgan
Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Doughty Williams appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction     based   on   Amendment       782   to   the   U.S.   Sentencing

Guidelines Manual.         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       See United States v. Williams, No. 5:09–

cr–00162–BR–1 (E.D.N.C. July 21, 2015).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                       2